Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 29 May 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best and dearest friend
Washington May 29th. 1804

I recieved your very kind favors of the 14th 20th & 24th. on Friday & Saturday & Should certainly not have delayed answering them so long had I not been prevented by a severe attack of the Spasms attended with a considerable degree of Fever which have tormented me these three days. I am pretty well to day and certainly one should not complain as though the Spasms were very violent they were not attended with the faintings which used to weaken me so much and it is the first attack I have had since my residence in Washington—
I have not heard how the affair of the runaway Slave has ended but Mr. Mason told Mama that Mr. Madisson had threaten’d to arrest Mr. Suttle who had the Slave arrested he is agent to the Lady to whom the Slave belongs our Neighbours are preparing for a journey to the eastward—
Mr. I. T. Mason is very much disappointed his Uncle Mr. Barnes instead of leaving the property to him has left it to his Son (should he ever have one) if not to the Son of Stephen T. Mason and so on in case of failure to his Sister son who is the youngest of the family I. T. Mason is to have the management of the estate and sixteen hundred Dollars a year upon which he has set up his coach and four and rides about quite in stile it is said the will aught to be put aside This Uncle was a very exentric character a Batchelor a votary of Bachus &c who was become a most disgusting object in appearance although one of the most gentlemanly sensible men in this part of the Country he has left all his slaves their freedom in three years provided they behave well this fortune may prove a source of real grief to Mrs. Mason I think. They lost a Son & Daughter twins about two years since—
Mr. Pichon & his Lady have been in Baltimore the last fortnight they returned yesterday it is reported that he is recalled &c in great disgrace with the first Consul owing to a letter of Jeromes to his Brother relating a conversation he had with Mr. P. in which he says P. spoke very disrespectfully of some part of the Emperors first Consuls conduct this conversation is said to have taken place before his marriage I suppose Jerome has done this to punish him for the opposition he made to his marriage & possibly to please his wife I shall be extremely sorry if this is true as in all probability it will blight all his prospects of a public situation in future and he has been so many years devoted to this line it will be difficult for him to adopt any other they are charming people and have my sincere good wishes go where they will I am told the gentleman is arrived in New York who is to take his place—
George is very well grows very tall and is so intolerably mischievous I hardly know what to do he destroys all Mrs. Hellens chickens drives the ducks to death gets down to the Wharf & plays such pranks I am obliged to keep a person constantly running after him I am obliged to make him fear me he laughs at every body else and nobody can do any thing with him in fact he is one of the finest children I ever saw but much too clever or wise for his age—John looks very well & grows very handsome but is so excessively passionate I am almost afraid to wash him of a morning he is about two great double teeth which have teazed him very much the last two or three days he is one of the greatest mimicks you ever saw he will not touch a drop of Milk in any shape and I am sometimes obliged to give him a bone I know you do not approve of this and it is very much against my inclination but cracker and water alone is not sufficiently nourishing I enter into these particulars because I am sure they must be interesting and because I wish you to know how I go on in your absence—
Adieu my most beloved friend perhaps in time you will learn to read my heart more correctly than you do at present I meant not to make conditions in my letter but to act solely for the future as you thought fit however painful a separation must ever be to me your interest alone must be my consideration and every thing else must give way remember me affectionately to your family I am very sorry that your Brother is still necessitated to postpone his “favorite wishes” if he ever intends to settle it is now full time think of every thing expressive of affection and yet you will barely scarcely do justice to the sentiment of tenderness with which you inspire your / most affectionate Wife

L C Adams
The Vessel is not yet arrived with the things I sent your trunks to Alexandria a few ten days since Mr. Green has promissed to forward them as soon as possible I will thank you to send me some money if convenient I cannot guess who the Young Lady is unless it is Miss Morton Mama begs you will send the enclosed letter to Shaw with a request that he will send it by the first Vessel the family are all very well Adieu
Mr. Steward has purchaced a lot and is going to build immediately he intends to bring his family and reside here entirely he has finished almost all his pictures two for Mrs. Merry 2 for Mr. Merry and another for Mr Thornton I walked there a few days since but he was not at home and I only saw those in the outer room he leaves this place in five weeks to go to the Eastward—